 

 

Exhibit 10.15

 

EXECUTIVE SEVERANCE AGREEMENT

  

This Executive Severance Agreement, dated as of __________ __, 201_, (the
“Agreement”), is hereby entered into by and between __________________ (the
“Employee”) and Benchmark Electronics, Inc., a Texas corporation (the
“Company”). 

 

 

AGREEMENT

  

The Company has employed the Employee as one of its executive officers, and the
Company and Employee desire to set forth their agreement regarding certain terms
and conditions relating to such employment and, in particular, the termination
thereof.  In consideration of the mutual covenants and conditions contained
herein, the parties hereto agree as follows:

  

Section 1.  Employment at Will.  Notwithstanding the terms of this Agreement,
each of the Employee and the Company is free to end the employment relationship
at any time, for any reason, with or without cause (as defined hereafter) and,
subject to the terms and conditions hereof, with or without notice.

  

Section 2.  Duties.  The Employee shall perform such reasonable executive duties
as may be assigned to him/her from time to time by the Chief Executive Officer
and/or the Board of Directors of the Company (the “Board”).  Except as otherwise
provided herein, or as may otherwise be approved by the Chief Executive Officer
and/or Board of the Company, and except during vacation periods and reasonable
periods due to sickness, personal injury or other disability, the Employee
agrees to devote substantially all of his/her available time to the performance
of his/her duties to the Company hereunder, provided that nothing contained
herein shall preclude the Employee from (i) serving on the board of directors of
any business or corporation on which he/she is serving on the date hereof or,
with the consent of the Chief Executive Officer and/or Board, serving on the
board of directors of any other business or corporation, (ii) serving on the
board of, or working for, any charitable or community organization, and (iii)
pursuing his/her personal financial and legal affairs so long as such activities
do not materially interfere with the performance of the Employee’s duties
hereunder.

  

Section 3.  Term.  Except as otherwise provided herein, the term of this
Agreement shall be for one (1)  year (the “Initial Term”), commencing on the
date of this Agreement.  This Agreement shall be automatically renewed
thereafter for successive one (1) year terms (each such renewal term, a “Renewal
Term”), unless either party gives to the other written notice of termination no
fewer than ninety (90) days prior to the expiration of the Initial Term or any
such Renewal Term, which notice shall expressly refer to this Section 3 of the
Agreement and state that such party does not wish to extend the Agreement beyond
the end of the Initial Term or the Renewal Term then in effect.  The provisions
of this Agreement shall survive any termination hereof.



1

 

--------------------------------------------------------------------------------

 

               

Section 4.  Compensation and Benefits.  In consideration for the services of the
Employee, the Company shall compensate the Employee and perform its other
obligations as provided in this Section 4. 

  

(a) Base Salary.  The Employee currently receives a base salary and shall be
entitled to continue receiving a base salary in an amount determined from time
to time by the Chief Executive Officer and/or Compensation Committee of the
Board (the “Compensation Committee”).  The annualized amount of such base salary
for each respective annual one (1) year period, including any increases
hereafter approved, is referred to as the “Base Salary” for such respective
one-year period.

  

(b) Bonus.  The Employee is currently eligible for a bonus and shall be entitled
to continue participating in a bonus plan consistent with the Employee’s current
plan, or such other plan as may be approved from time to time by the Chief
Executive Officer and/or Compensation Committee for similarly situated
executives of the Company, subject to the terms and conditions of such
applicable bonus plan (the “Bonus Plan”).  All bonuses payable to the Employee
under the Bonus Plan in effect from time to time shall be determined and paid on
or prior to March 15 or such later date that bonuses are paid to other employees
under the Bonus Plan in the year following the year for which such bonus is
earned and payable.

 

(c) Other Long-Term Incentive Compensation.  The Employee shall be entitled to
participate in all long-term incentive compensation programs (if any) as may be
approved from time to time by the Chief Executive Officer and/or Compensation
Committee for similarly situated executives of the Company at a level
commensurate with his/her position.

 

(d) Other Benefits.  During the term of this Agreement, the Employee shall be
entitled to participate in and receive benefits under any and all pension,
profit-sharing, life and other insurance, medical, dental, health and other
welfare and fringe benefit plans and programs, and be provided any and all other
perquisites, that are from time to time made available to executive employees or
other employees of the Company.  The Employee’s participation in any employee
benefit plan or program will be subject to the provisions, rules, and
regulations of, or applicable to, the plan or program.  The Company provides no
assurance as to the adoption or continuation of any particular employee benefit
plan or program.  The Employee shall also be entitled to an amount of paid
vacation per calendar year, and sick leave and illness and disability benefits,
in accordance with such reasonable Company policy as may be applicable from time
to time to similarly situated executives of the Company.

 

(e) Compensation Recovery Policy.  To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), such
compensation shall be subject to potential forfeiture or recovery by the Company
in accordance with any compensation recovery policy adopted by the Board of the
Company or any committee thereof in response to the requirements of said Section
10D and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s common

2

 

--------------------------------------------------------------------------------

 

stock is then listed.  This Agreement may be unilaterally amended by the Company
to comply with any such compensation recovery policy.

 

Section 5.  Expenses and Other Employment-Related Matters.  It is acknowledged
by the parties that the Employee, in connection with his/her employment, will be
required to make payments for travel, entertainment and similar expenses.  The
Company shall reimburse the Employee for all reasonable expenses incurred by the
Employee in connection with his/her employment or otherwise on behalf of the
Company.

  

Section 6.  Termination.  The Employee’s employment may terminate at any time as
provided in this Section 6.  The date upon which the Employee’s termination of
employment with the Company occurs is the “Termination Date”.  For purposes of
Sections 6(c) and 6(d)  of this Agreement only, with respect to the timing of
any payments thereunder, the Termination Date shall mean the date on which a
“separation from service” has occurred for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), and the regulations and
guidance thereunder.

  

(a) Death or Disability.  The Employee’s employment will terminate (i)
immediately upon the death of the Employee or (ii) at the option of the Company,
upon thirty (30) days’ prior written notice to the Employee, in the event of the
Employee’s disability.  The Employee shall not be deemed disabled unless, as a
result of the Employee’s incapacity due to physical or mental illness (as
determined by a physician selected by the Employer or its insurers and
reasonably acceptable to the Employee or his/her representative), the Employee
shall have been absent from and unable to perform his/her duties with the
Company on a full-time basis for one hundred twenty (120) consecutive business
days.  In the event of termination of the Employee’s employment pursuant to this
Section 6(a): 

  

(1) The Company shall immediately pay the Employee (or his/her estate) (i) any
portion of the Employee’s Base Salary accrued but unpaid through the Termination
Date and (ii) all payments and reimbursements under Section 5 hereof for
expenses incurred prior to such termination.

   

(2) The Employee (or his/her estate) shall be entitled to receive all vested
benefits under the Company’s otherwise applicable plans and programs.

  

(b) For Cause.  The Company may terminate the Employee’s employment for Cause
(as defined below) upon written notice by the Company to the Employee, such
Termination to be determined in accordance with the last paragraph of this
Section 6(b) below.  In the event of termination of the Employee’s employment
for Cause pursuant to this Section 6(b), then the Company shall immediately pay
the Employee (i) any portion of the Employee’s Base Salary accrued but unpaid
through the Termination Date and (ii) all payments and reimbursement under
Section 5 hereof for expenses incurred prior to such termination.  The Employee
shall be entitled to receive all vested benefits under the Company’s otherwise
applicable plans and programs.

   

For purposes of this Agreement, the term “Cause” shall mean the Employee’s (i)
gross negligence in the performance of his/her duties with the Company, which
gross negligence

3

 

--------------------------------------------------------------------------------

 

results in a material adverse effect on the Company, provided that no such gross
negligence will constitute “Cause” if it relates to an action taken or omitted
by the Employee in the good faith, reasonable belief that such action or
omission was in or not opposed to the best interests of the Company; (ii)
habitual neglect or disregard of his/her duties with the Company that is
materially and demonstrably injurious to the Company, after written notice from
the Company stating the duties the Employee has failed to perform; (iii)
engaging in conduct or misconduct that materially harms the reputation or
financial position of the Company; (iv) obstruction, impedance, or failure to
materially cooperate with an investigation authorized by the Board, a
self-regulatory organization empowered with self-regulatory responsibilities
under federal or state laws, or a governmental department or agency; or (v)
conviction of a felony, provided that no such conviction will constitute “Cause”
if it relates to an action determined by the Board, in its sole discretion, to
have been taken or omitted by the Employee in the good faith, reasonable belief
that such action or omission was in or not opposed to the best interest of the
Company. The Employee’s employment may not and shall not be terminated for Cause
unless the (1) Board provides the Employee with written notice stating the
conduct alleged to give rise to such Cause, (2) the Employee has been given an
opportunity to be heard by the Board, (3) in the case of clause (i) or (ii) of
the definition of Cause, the Employee has been given a reasonable time to cure,
and the Employee has not cured such negligence or failure to the reasonable
satisfaction of the Board, and (4) the Board has approved such termination by
majority vote of the members of the Board, excluding the Employee.

 

(c) By Company Without Cause.  The Company may terminate the Employee’s
employment at any time for any reason without Cause.  In the event of any
termination of the Employee’s employment by the Company without Cause pursuant
to this Section 6(c): 

 

(1) The Company shall immediately pay the Employee (i) any portion of the
Employee’s Base Salary accrued but unpaid through the Termination Date and (ii)
all payments and reimbursement under Section 5 hereof for expenses incurred
prior to such termination.

  

(2) The Employee shall be entitled to receive all vested benefits under the
Company’s otherwise applicable plans and programs.

 

(3) Subject to the Employee satisfying the conditions in Section 6(f), the
Company shall pay the Employee severance pay for the Severance Period (as
defined below) at the per annum rate which shall equal one hundred percent
(100%) of his/her Base Salary at the date of such termination.  The Company
shall pay such severance pay during the Severance Period in accordance with the
Company’s regular pay practices, which in any case shall be no less frequent
than bi-weekly.  The Company’s obligation to make such payments shall be
absolute and unconditional, except as to the Employee’s compliance with the
conditions in Section 6(f).  Without limiting the foregoing, such payments shall
not be subject to any right of offset or similar right, and the Employee shall
have no obligation of mitigation or similar obligation with respect thereto.

 

For purposes of this Agreement, the term “Severance Period” means a period equal
to one (1) full year beginning on the Termination Date; provided, however, that
if

4

 

--------------------------------------------------------------------------------

 

the termination of the Employee’s employment occurs within the three (3) months
preceding or the twenty-four (24) months following a Change in Control (as
defined in Section 7 below), “Severance Period” means a period equal to two (2)
full years beginning on the Termination Date.

  

(4) Subject to the Employee satisfying the conditions in Section 6(f), (a) the
Employee shall be entitled to receive (when otherwise payable) any bonus earned
under the Bonus Plan for the year prior to termination if such bonus has not yet
been paid, and (b) if  the Termination Date occurs after the sixth (6th) month
of the Company’s fiscal year, the Company will pay to Employee (or his/her
estate) a prorated annual bonus for the year of termination equal to the amount
calculated by dividing the number of days the Employee was employed during the
year by 365, and multiplying the result by the amount to which the Employee
would have been entitled under the Bonus Plan, calculated in accordance with the
terms of the Bonus Plan as to the achievement of targets, corporate performance,
etc., as applicable, if the Employee had remained employed through the date of
payment of bonuses under the Bonus Plan.  Such prorated bonus shall be payable
at the time bonuses are otherwise paid under the Bonus Plan in the year
following termination.

 

(5) Subject to the Employee satisfying the conditions in Section 6(f), if
Employee is eligible for and properly elects to continue Employee’s (or his/her
dependents’) group health insurance coverage, as in place immediately prior to
the Termination Date, the Company shall pay for the portion of the premium costs
for such coverage that the Company would pay if Employee remained employed by
the Company, at the same level of coverage that was in effect as of the
Termination Date for twelve (12) months following the Termination Date,
provided, however, that if the Termination Date occurs within the three (3)
months preceding or the twenty-four (24) months following a Change in Control,
such period shall be extended to eighteen (18) months, and , provided further
that such benefits continuation will cease if and to the extent the Employee
becomes eligible for similar benefits by reason of new employment or the
Employee otherwise is no longer eligible for continuation coverage pursuant to
applicable laws and plans. 

   

(d) By Employee for Good Reason.  The Employee may terminate his/her employment
at any time for Good Reason (as defined below).  In the event of any termination
of the Employee’s employment by the Employee for Good Reason pursuant to this
Section 6(d): 

  

(1) The Company shall immediately pay the Employee (i) any portion of the
Employee’s Base Salary accrued but unpaid through the Termination Date and (ii)
all payments and reimbursement under Section 5 hereof for expenses incurred
prior to such termination.

  

(2) The Employee shall be entitled to receive all vested benefits under the
Company’s otherwise applicable plans and programs.

 

(3) Subject to the Employee satisfying the conditions in Section 6(f), the
Company shall pay the Employee severance pay for the Severance Period (as
defined

5

 

--------------------------------------------------------------------------------

 

above) at the per annum rate which shall equal one hundred percent (100%) of
his/her Base Salary at the date of such termination.  The Company shall pay such
severance pay during the Severance Period in accordance with the Company’s
regular pay practices, which in any case shall be no less frequent than
bi-weekly.  The Company’s obligation to make such payments shall be absolute and
unconditional, except as to the Employee’s compliance with the conditions in
Section 6(f).  Without limiting the foregoing, such payments shall not be
subject to any right of offset or similar right, and the Employee shall have no
obligation of mitigation or similar obligation with respect thereto.

  

(4) Subject to the Employee satisfying the conditions in Section 6(f), (a) the
Employee shall be entitled to receive (when otherwise payable) any bonus earned
under the Bonus Plan for the year prior to termination if such bonus has not yet
been paid, and (b) if the Termination Date occurs after the sixth (6th) month of
the Company’s fiscal year, the Company will pay to Employee (or his/her estate)
a prorated annual bonus for the year of termination equal to the amount
calculated by dividing the number of days the Employee was employed during the
year by 365, and multiplying the result by the amount  to which the Employee
would have been entitled under the Bonus Plan, calculated in accordance with the
terms of the Bonus Plan as to the achievement of targets, corporate performance,
etc., as applicable, if the Employee had remained employed through the date of
payment of bonuses under the Bonus Plan in the year following termination.  Such
prorated bonus shall be payable at the time bonuses are otherwise paid under the
Bonus Plan in the year following termination.

 

(5) Subject to the Employee satisfying the conditions in Section 6(f), if
Employee is eligible for and properly elects to continue Employee’s (or his/her
dependents’) group health insurance coverage, as in place immediately prior to
the Termination Date, the Company shall pay for the portion of the premium costs
for such coverage that the Company would pay if Employee remained employed by
the Company, at the same level of coverage that was in effect as of the
Termination Date for twelve (12) months following the Termination Date,
provided, however, that if the Termination Date occurs within the three (3)
months preceding or the twenty-four (24) months following a Change in Control,
such period shall be extended to eighteen (18) months, and, provided further
that such benefits continuation will cease if and to the extent the Employee
becomes eligible for similar benefits by reason of new employment or the
Employee otherwise is no longer eligible for continuation coverage pursuant to
applicable laws and plans. 

  

For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following events without the Employee’s consent: (A) a material diminution of
the Employee’s duties or responsibilities, (B) a reduction in the Employee’s
Base Salary greater than ten percent (10%), or annual bonus or long-term
incentive compensation opportunity, (C) termination of this Agreement by the
Company as provided in Section 3 above or (D) a material breach by the Company
of any provision of this Agreement; provided, however, that the occurrence of
any of the events described in clauses (A) through (C) above will not constitute
Good Reason unless (i) the Employee gives the Company written notice within
sixty (60) days after the initial occurrence of any of such event that the
Employee believes that such event constitutes Good Reason and, (ii) the Company
thereafter fails to cure any such event within ninety (90) days after

6

 

--------------------------------------------------------------------------------

 

receipt of such notice, and (iii) the Employee’s Termination Date as a result of
such event occurs within 180 days after the initial occurrence of such event. 

  

(e) By Employee Without Good Reason.  The Employee may terminate his/her
employment at any time without Good Reason upon thirty (30) days’ prior written
notice to the Company.  In the event of any such termination of the Employee’s
employment by the Employee without Good Reason pursuant to this Section 6(e): 

  

(1)  The Company shall immediately pay the Employee (i) any portion of the
Employee’s Base Salary accrued but unpaid through the Termination Date and (ii)
all payments and reimbursements under Section 5 hereof for expenses incurred
prior to such termination.

  

(2) The Employee shall be entitled to receive all vested benefits under the
Company’s otherwise applicable plans and programs.

  

(f) Conditions For Severance and Benefits Continuation Payments. Notwithstanding
anything above to the contrary, any obligation of the Company to provide the
severance or benefits continuation payments under Sections 6(c)(3) through
6(c)(5)  or under Sections 6(d)(3) through 6(d)(5)  above shall be contingent
upon (i) the Employee executing and not rescinding a general release in a form
prepared by the Company, and (ii) the Employee strictly complying with the terms
of this Agreement, and any other written agreements between the Company and the
Employee, including without limitation the Employee’s compliance with the
obligations under Sections 8 and 9 below that survive the termination of the
Employee’s employment.  The Employee acknowledges and agrees that his/her breach
of the obligations set forth in Sections 8 and 9 shall entitle the Company to
rescind the payments otherwise required under this Section 6, and to seek
reimbursement from the Employee of any amounts already paid under this Section.

 

(g) Parachute Payment Restrictions.  If any payment or benefit to be paid or
provided to the Employee under this Agreement, taken together with any payments
or benefits otherwise paid or provided to the Employee by the Company or any
corporation that is a member of an “affiliated group” (as defined in Section
1504 of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member (the “other arrangements”), would collectively constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), and if the
net after-tax amount of such parachute payment to the Employee is less than what
the net after-tax amount to the Employee would be if the aggregate payments and
benefits otherwise constituting the parachute payment were limited to three
times the Employee’s “base amount” (as defined in Section 280G(b)(3) of the
Code) less $1.00, then the aggregate payments and benefits otherwise
constituting the parachute payment shall be reduced to an amount that shall
equal three times the Employee’s base amount, less $1.00.  Should such a
reduction in payments and benefits be required, the Employee shall be entitled,
subject to the following sentence, to designate those payments and benefits
under this Agreement or the other arrangements that will be reduced or
eliminated so as to achieve the specified reduction in aggregate payments and
benefits to the Employee and avoid characterization of such aggregate payments
and benefits as a parachute payment.  The Company will provide the Employee with
all information reasonably requested by the Employee to permit the Employee to
make such designation.  To the extent that the

7

 

--------------------------------------------------------------------------------

 

Employee’s ability to make such a designation would cause any of the payments
and benefits to become subject to any additional tax under Code Section 409A, or
if the Employee fails to make such a designation within ten (10) business days
of receiving the requested information from the Company, then the Company shall
achieve the necessary reduction in such payments and benefits by first reducing
or eliminating the portion of the payments and benefits that are payable in cash
and then by reducing or eliminating the non-cash portion of the payments and
benefits, in each case in reverse order beginning with payments and benefits
that are to be paid or provided the furthest in time from the date of the
Company’s determination.  For purposes of this Section 6(g), a net after-tax
amount shall be determined by taking into account all applicable income, excise
and employment taxes, whether imposed at the federal, state or local level,
including the excise tax imposed under Section 4999 of the Code.    

 

Section 7.  Change in Control.  For purposes of this Agreement, (1) the term
“Person” means any individual, corporation, partnership, trust, company,
business, firm, association, organization, governmental instrumentality, other
entity, syndicate or group, (2) the term “Voting Securities” shall mean, as to
any Person, the then outstanding securities of or other interests in such Person
entitled to vote generally in the election of directors, trustees or similar
managers of such Person, (3) the term “Affiliate” means any entity that,
directly or indirectly, is controlled by, controls or is under common control
with, the Company or any entity in which the Company has a significant equity
interest, and (4) the term “Change in Control” shall mean the occurrence of any
of the following events:

  

(a)  during any period of 24 consecutive calendar months, individuals who were
Directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Company’s
Board; provided, however, that any individual becoming a Director subsequent to
the first day of such period whose election, or nomination for election, by the
Company’s shareholders was approved by a vote of at least a majority of the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person, in each case, other than the management of the Company or the
Board;

  

(b)   the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (x) the Company or (y) any of
its subsidiaries, but in the case of this clause (y) only if Company Voting
Securities are issued or issuable, or the sale or other disposition of all or
substantially all the assets of the Company to a Person that is not an Affiliate
(each of the foregoing events being hereinafter referred to as a
“Reorganization”), in each case, unless, immediately following such
Reorganization, (i) all or substantially all the Persons who were the
“beneficial owners” (as such term is defined in Rule 13d-3 under the Exchange
Act (or a successor rule thereto)) of the Company Voting Securities outstanding
immediately prior to the consummation of such Reorganization continue to
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding Voting Securities of the corporation or other
entity resulting from such Reorganization (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all the Company’s assets either directly or through one or more

8

 

--------------------------------------------------------------------------------

 

subsidiaries) (the “Continuing Company”) in substantially the same proportions
as their ownership, immediately prior to the consummation of such
Reorganization, of the outstanding Company Voting Securities (excluding, for
purposes of determining such proportions, any outstanding voting securities of
the Continuing Company that such beneficial owners hold immediately following
the consummation of the Reorganization as a result of their ownership prior to
such consummation of voting securities of any corporation or other entity
involved in or forming part of such Reorganization other than the Company), (ii)
no Person (excluding any employee benefit plan (or related trust) sponsored or
maintained by the Continuing Company or any corporation controlled by the
Continuing Company) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities of the
Continuing Company and (iii) at least a majority of the members of the board of
directors of the Continuing Company (or equivalent body) were Incumbent
Directors at the time of the execution of the definitive agreement providing for
such Reorganization or, in the absence of such an agreement, at the time at
which approval of the Board was obtained for such Reorganization;

  

(c)  the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company unless such liquidation or dissolution is part of a
transaction or series of transactions described in paragraph (b) above that does
not otherwise constitute a Change in Control; or

  

(d)  any Person (other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or an Affiliate
or (C) any company owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of the voting
power of the Company Voting Securities) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company Voting Securities; provided, however, that
for purposes of this paragraph (d), the following acquisitions shall not
constitute a Change in Control:  (i) any acquisition directly from the Company,
(ii) any acquisition by an underwriter temporarily holding such Company Voting
Securities pursuant to an offering of such securities or (iii) any acquisition
pursuant to a Reorganization that does not constitute a Change in Control for
purposes of paragraph (b) above.

 

Section 8.  Confidential Information.  The Employee recognizes and acknowledges
that certain proprietary, non-public information owned by the Company and its
affiliates, including without limitation proprietary, non-public information
regarding customers, pricing policies, methods of operation, proprietary
computer programs, sales products, profits, costs, markets, key personnel,
technical processes, and trade secrets (hereinafter called “Confidential
Information”), are valuable, special and unique assets of the Company and its
affiliates.  The Employee will not, during or after his/her term of employment,
without the prior written consent of a member of the Board believed by the
Employee to have been authorized by the Board for such purpose, knowingly and
intentionally disclose any of the Confidential Information obtained by him/her
while in the employ of the Company to any person, firm, corporation, association
or other entity for any reason or purpose whatsoever, directly or indirectly
(other than to an employee of the Company of its affiliates, a director of the
Company or its affiliates, or a person to whom disclosure is necessary or
appropriate in the Employee’s good faith judgment in connection with the
performance of his/her duties hereunder or otherwise on behalf of the Company),
unless and

9

 

--------------------------------------------------------------------------------

 

until such Confidential Information becomes publicly available (other than as a
consequence of the breach by the Employee of his/her confidentiality obligations
under this Section 8), and except as may be required (or as the Employee may be
advised by counsel is required) in connection with any judicial, administrative
or other governmental proceeding or inquiry.  In the event of the termination of
his/her employment, whether voluntary or involuntary and whether by the Company
or the Employee, the Employee will deliver to the Company and will not take with
him/her any documents, or any other reproductions (in whole or in part) of any
items, comprising Confidential Information (except that the Employee may retain
his/her personal address, telephone and other contact lists and information and
any other documents or reproductions retained upon the advice of counsel). 
Notwithstanding any other provision hereof, the term “Confidential Information”
does not include any information that (a) is or becomes publicly available other
than as the result of the breach by the Employee of his/her confidentiality
obligations under this Section 8, (b) became, is or becomes available to the
Employee on a non-confidential basis from a source, other than the Company, that
to the Employee’s knowledge is not prohibited from disclosing such information
to the Employee by a confidentiality obligation owed to the Company or (c) was
known to the Employee prior to becoming an officer of the Company.  The
provisions of this Section 8 shall expire and be of no further force and effect
on the third (3rd) anniversary of the Termination Date of the Employee’s
employment with the Company.

  

Section 9.  Non-Competition, Non-Solicitation, Non-Disparagement.  During the
period of Employee’s employment with the Company and during the Severance
Period, the Employee will not knowingly and intentionally (i) engage, directly
or indirectly, alone or as a partner, officer, director, employee, or consultant
of any other business organization, in any business activities that are
substantially and directly competitive with the business activities then
conducted by the Company anywhere in the world (the “Designated Industry”); (ii)
divert to any competitor of the Company in the Designated Industry any customer
of the Company; (iii) solicit or encourage any officer, employee or consultant
of the Company to leave its employ for employment by or with any competitor of
the Company in the Designated Industry or, on behalf of himself/herself or any
other Person, hire, employ or engage any such person; or (iv) engage at any time
in any form of conduct or make any statements, or direct any other person or
entity to engage in any conduct or make any statements, that disparage,
criticize or otherwise impair the reputation of the Company, its subsidiaries,
their products and services, or their past and present officers, directors,
employees and consultants.  The parties hereto acknowledge that (A) the
Employee’s non-competition obligations hereunder will not preclude the Employee
from (x) owning less than 5% of the common stock of any publicly traded
corporation or other Person conducting business activities in the Designated
Industry or (y) serving as a director of a corporation or other Person engaged
in the manufacturing or electronics industry whose business operations are not
substantially and directly competitive with those of the Company; and (B) the
restrictions set forth in clause (iv) of the preceding sentence shall not apply
to any statements by the Employee that are made truthfully in response to a
subpoena or as otherwise required by applicable law or other compulsory legal
process.  Upon the termination of Employee’s employment with the Company for any
reason, the Company agrees to direct the then current members of its Board and
executive management team not to engage in any conduct or to make any
statements, or direct any other person to engage in any conduct or to make any
statements, that disparage, criticize or otherwise impair the reputation of
Employee. 



10

 

--------------------------------------------------------------------------------

 

  

Section 10.  Arbitration. 

  

(a) Subject Claims; Initiation of Binding Arbitration. The Company and the
Employee agree that all (i) disputes and claims of any nature that the employee
may have against the Company and any subsidiaries or affiliates and their
officers and employees, including all federal or state statutory, contractual,
and common law claims (including all employment discrimination claims) arising
from, concerning, or relating in any way to our employment relationship, (ii)
all disputes and claims of any nature that the Company may have against the
Employee, or (iii) any dispute among us about the arbitrability of any claims or
controversy will be resolved out of court.  Any such claims will be submitted
exclusively first to mandatory mediation and, if mediation is unsuccessful, to
mandatory arbitration.

 


(B) ARBITRATION PROCEDURE.  UNLESS OTHERWISE AGREED IN WRITING BY THE COMPANY
AND THE EMPLOYEE, ANY ARBITRATION PROCEEDING WILL BE HELD IN HOUSTON, TEXAS. 
THE ARBITRATION WILL BE CONDUCTED UNDER THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA” RULES).  THE
CLAIM WILL BE SUBMITTED TO A SINGLE EXPERIENCED, NEUTRAL EMPLOYMENT ARBITRATOR
SELECTED IN ACCORDANCE WITH THE AAA RULES.  THE ARBITRATOR SHALL HAVE FULL
AUTHORITY TO AWARD OR GRANT ALL REMEDIES PROVIDED BY LAW.  THE ARBITRATOR SHALL
HAVE FULL AUTHORITY TO PERMIT ADEQUATE DISCOVERY.  AT THE CONCLUSION OF THE
ARBITRATION PROCEEDING, THE ARBITRATOR SHALL ISSUE A WRITTEN, REASONED AWARD. 
THE AWARD OF THE ARBITRATION SHALL BE FINAL AND BINDING.  A JUDGMENT UPON THE
AWARD MAY BE ENTERED AND ENFORCED BY ANY COURT HAVING JURISDICTION.  EACH PARTY
SHALL PAY THE FEES OF THEIR RESPECTIVE ATTORNEYS, THE EXPENSES OF THEIR
WITNESSES, AND ANY OTHER EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH THE
ARBITRATION, PROVIDED, HOWEVER, THAT THE COMPANY SHALL PAY FOR THE FEES OF THE
ARBITRATOR AND THE ADMINISTRATIVE AND FILING FEES CHARGED BY THE AAA.


  


(C) CONFIDENTIALITY; NONJOINDER. ALL INFORMATION REGARDING THE DISPUTE OR CLAIM
OR MEDIATION OR ARBITRATION PROCEEDINGS, INCLUDING THE MEDIATION SETTLEMENT OR
ARBITRATION AWARD, WILL NOT BE DISCLOSED BY THE EMPLOYEE OR BY THE COMPANY OR
ANY MEDIATOR OR ARBITRATOR TO ANY THIRD PARTY WITHOUT THE WRITTEN CONSENT OF THE
EMPLOYEE AND THE COMPANY.  IN NO EVENT MAY AN ARBITRATOR ALLOW ANY PARTY TO JOIN
CLAIMS OF ANY OTHER EMPLOYEE IN A SINGLE ARBITRATION PROCEEDING WITHOUT CONSENT
OF THE EMPLOYEE AND THE COMPANY.  IN THE EVENT THAT THE DISPUTE OR CLAIM
INVOLVES A WRITTEN AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY (INCLUDING
THIS AGREEMENT) OR A COMPENSATION PLAN, THE ARBITRATOR WILL HAVE NO AUTHORITY TO
ADD TO, DETRACT FROM, OR OTHERWISE MODIFY THE AGREEMENT OR PLAN PROVISIONS OTHER
THAN AS EXPRESSLY SET FORTH IN THAT AGREEMENT OR PLAN.  SHOULD THIS ARBITRATION
AGREEMENT CONFLICT WITH THE ARBITRATION PROVISIONS OF ANY OTHER AGREEMENT THAT
THE EMPLOYEE HAS WITH THE COMPANY, THE TERMS OF THIS AGREEMENT WILL GOVERN.


  


(D) EQUITABLE RELIEF.  IN THE EVENT THAT IRREPARABLE INJURY COULD OCCUR DURING
THE PENDENCY OF A MEDIATION OR ARBITRATION PROCEEDING, TO RESTORE OR MAINTAIN
THE STATUS QUO UNTIL THE DISPUTE HAS BEEN RESOLVED BY MEDIATION OR ARBITRATION A
PARTY MAY APPLY TO A COURT OF COMPETENT JURISDICTION TO OBTAIN A TEMPORARY OR
PRELIMINARY INJUNCTION IN AID OF MEDIATION AND ARBITRATION.


  




11

 

--------------------------------------------------------------------------------

 


(E) BINDING AGREEMENT.  NOTWITHSTANDING ANY POLICY OF THE COMPANY PERMITTING IT
TO ALTER ITS POLICIES, PROCEDURES, AND THE TERMS AND CONDITIONS OF EMPLOYMENT,
THIS AGREEMENT TO ARBITRATE IS BINDING AND CANNOT BE MODIFIED OR SUPERSEDED
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE
COMPANY AND THE EMPLOYEE.


  

 Section 11.  General. 

  

(a) Notices.  All notices and other communications hereunder will be in writing,
and will be deemed to have been duly given if delivered personally, or three (3)
business days after being mailed by certified mail, return receipt requested, or
upon receipt if sent by written telecommunications, to the relevant address set
forth below, or to such other address as the recipient of such notice or
communication will have specified to the other party hereto in accordance with
this Section 11(a): 

  

If to Company, to:

  

Benchmark Electronics, Inc.

3000 Technology Drive

Angleton, Texas 77515

Attn: Corporate Secretary

Fax No.: 979/848-5269

  

If to Employee, to:

  

___________________

___________________

___________________

___________________

 

  

(b) Withholding; No Offset.  All payments required to be made by the Company
under this Agreement to the Employee will be subject to the withholding of such
amounts, if any, relating to federal, state and local taxes as may be required
by law.  No payment under this Agreement will be subject to offset or reduction
attributable to any amount of obligation the Employee may owe or be liable for
to the Company or any other Person.

  

(c) Equitable Remedies.  Each of the parties hereto acknowledges and agrees that
upon any breach by the Employee of his/her obligations under any of Sections 8
and 9 hereof, the Company will have no adequate remedy at law, and accordingly
will be entitled to specific performance and other appropriate injunctive and
equitable relief.

  

(d) Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision will be fully severable and this
Agreement will be construed and enforced as if such illegal, invalid, or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof will remain in full force and effect and will not be affected
by the illegal, invalid, or unenforceable provision or by its severance
herefrom.  Furthermore, in lieu

12

 

--------------------------------------------------------------------------------

 

of such illegal, invalid, or unenforceable provision, there will be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid, and enforceable.

 

 (e) Waivers.  No delay or omission by either party hereto in exercising any
right, power or privilege hereunder will impair such right, power or privilege,
nor will any single or partial exercise of any such right, power or privilege
preclude any further exercise of any other right, power or privilege.

  

(f) Counterparts.  This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, and all of which together will constitute
one and the same instrument

  

(g) Captions.  The captions in this Agreement are for convenience of reference
only and will not limit or otherwise affect any of the terms or provisions
hereof.

  

(h) Reference to Agreement.  Use of the words “herein”, “hereof”, and “hereto”
and the like in this Agreement refer to this Agreement only as a whole and not
to any particular Section, subsection or provision of this Agreement, unless
otherwise noted.  Any reference to a “Section” or “subsection” shall refer to a
Section or subsection of this Agreement, unless otherwise noted.

  

(i) Successors and Binding Agreement.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, by agreement in form and substance satisfactory to the Employee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor to the Company, including without
limitation any Persons acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement), but shall not
otherwise be assignable, transferable, or delegable by the Company.  Without
limiting the foregoing, the surviving or transferee corporation or other person
in any such transaction (whether by merger, consolidation, reorganization,
transfer of business or assets, or otherwise) shall be subject to the provisions
of Section 7 hereof and shall be deemed to be the Company for purposes of such
provisions, regardless of whether such transaction itself constituted a Change
of Control of the Company.

  

 (j) Entire Agreement; Amendments and Waivers.  This Agreement contains the
entire understanding of the parties, and supersedes all prior agreements and
understandings between them, relating to the subject matter hereof.  This
Agreement may not be amended or modified except by a written instrument
hereafter signed by each of the parties hereto, and may not be waived except by
a written instrument hereafter signed by the party granting such waiver.  The
Company has not made any promise or entered into any agreement that is not
expressed in this Agreement, and the Employee is not relying upon any statement
or representation of any agent of the Company.  In executing this Agreement, the
Employee is relying solely on his/her judgment

13

 

--------------------------------------------------------------------------------

 

and has been represented by the legal counsel of his/her choice in connection
with this Agreement who has read and explained to the Employee the entire
contents of this Agreement, as well as explained the legal consequences.  No
agreements or representation, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

  

(k) Governing Law.  This Agreement and the performance hereof shall be governed
and construed in all respects, including but not limited to validity,
interpretation and effect, by the laws of the State of Texas, without regard to
the principles or rules of conflict of laws thereof.

 

(l) Section 409A.  This Agreement is intended to satisfy, or be exempt from, the
requirements of Section 409A of the Code, including current and future guidance
and regulations interpreting such provisions (collectively, “Code Section
409A”), and should be interpreted accordingly.  Notwithstanding anything to the
contrary in this Agreement, if any amount payable pursuant to this Agreement
constitutes a deferral of compensation subject to Code Section 409A, and if such
amount is payable as a result of the Employee’s “separation from service” at
such time as the Employee is a “specified employee” (within the meaning of those
terms as defined in Code Section 409A), then no payment shall be made, except as
permitted under Code Section 409A, prior to the first business day after the
date that is six (6) months after the Employee’s separation from service.  
Except for any tax amounts withheld by the Company from the payments or other
consideration hereunder and any employment taxes required to be paid by the
Company, Employee shall be responsible for payment of any and all taxes owed in
connection with the consideration provided for in this Agreement.

  

Executed as of the date and year first above written.

  

 

Benchmark Electronics, Inc.

 

  

  

  

  

 

By:

 

 

 

 

 

       Gayla J. Delly

       President and Chief Executive Officer

  

 

 

 

 

Employee:

  

  

 

 

  

 

 

By:

 

 

 

 

 

 

         

 

14

 

--------------------------------------------------------------------------------